Citation Nr: 1411650	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating higher than 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded these claims to reschedule hearings, as the Veteran had provided good cause for why he had not appeared for previously scheduled hearings.  Most recently he was scheduled to appear at a hearing at the RO in August 2012 before a Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  However, he once again failed to report for that hearing and did not provide any explanation or good cause for his absence.  Therefore, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

Because of the complex medical issues in this case, even after receiving the file back from remand from the Appeals Management Center (AMC), in November 2013 the Board requested an advisory medical nexus opinion from the Veterans Health Administration (VHA).  The Board received the opinion later that same month, and in December 2013 sent the Veteran and his representative a letter, along with a copy of the opinion, giving them 60 days to submit additional evidence and/or argument in response to it.  See 38 C.F.R. § 20.903 (2013).  The Veteran and his representative responded within the time prescribed, and the Board is proceeding with its adjudication of these claims.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's bilateral hearing loss, like his already service-connected tinnitus, is a consequence of noise exposure during his military service and resultant injury (acoustic trauma).

2.  He already has a 10-percent rating for his tinnitus, however, which is the highest possible schedular rating he may receive for this condition.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, his bilateral hearing loss is due to injury (acoustic trauma) incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  But there is no legal basis for assigning a rating higher than 10 percent for his tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code (DC) 6260 (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Due Process

Because the Veteran's service-connection claim for bilateral hearing loss is being granted in full, there is no need to discuss whether there has been compliance with VA's duty-to-notify-and-assist obligations with regards to this issue.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); see also 38 C.F.R. §§ 3.103(c); 3.159 (2013).

And since the Veteran's claim for a higher rating for his tinnitus is being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA does not 

apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 
5-2004 (June 23, 2004).

II. Service Connection for Bilateral Hearing Loss

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection benefits generally requires evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

Impaired hearing is defined as a ratable disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran need not have met these standards while in service, however, or even within the one-year grace period following the conclusion of his service allowing for the presumption for active duty service that sensorineural hearing loss - as an organic disease of the nervous system - was incurred during his service if manifested to the required minimum compensable degree of at least 10-percent disabling.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  But he must meet these § 3.385 requirements currently or have at some point since the filing of his claim to have a ratable hearing loss disability, irrespective of any potential relationship between the disability and his service.  See Hensley v. Brown, 5 Vet. App. 155, 157, 159 (1993).

The Veteran claims entitlement to service connection for bilateral hearing loss as a result of hazardous noise exposure during his active service.  Specifically, he competently and credibly reported that he took part in numerous live-fire training exercises that involved machine guns, mortars, and "recoilless cannon fire."  He also claims to have been exposed to constant engine and vehicle noise from exercises involving personnel carriers and jeeps.

The Veteran's February 1965 military enlistment examination report shows he had normal hearing at that time.  No audiometric measurements were performed during his later June 1967 separation examination, although he was given a "whisper test" and scored a 15/15 in each ear.  He did not report any ear or hearing trouble at any point during his military service.

An April 2008 VA examination report shows the Veteran has a current ratable hearing loss disability based on audiological testing results.  See 38 C.F.R. § 3.385.  However, the examiner said he could not provide an opinion regarding whether the hearing loss was related to the Veteran's military service without resorting to mere speculation, as an audiogram was not performed at separation.  The examiner further stated that the whisper test that was given at separation was a non-scientific test and therefore an unreliable indicator of hearing loss.

The Board resultantly requested the VHA medical opinion mentioned and, in November 2013, received this advisory medical opinion from the designated VHA specialist.  An audiologist, so specialist in this branch of medicine at issue, reviewed the Veteran's claims file and determined that it was at least as likely as not that his hearing loss was caused by or a result of military service noise exposure.  In making this determination, this commenting audiologist pointed to the Veteran's military occupational specialty (MOS) of Light Weapons Infantryman, which is associated with a high probability of hazardous noise exposure, and previous private and VA hearing tests that had a configuration of hearing loss consistent with acoustic trauma.  This commenting audiologist also noted that the Veteran had first developed tinnitus during his service (therefore since determined to be a service-connected disability), and that hearing loss is the most common factor associated with tinnitus.

Thus, based on this favorable November 2013 advisory VHA medical opinion and the evidence of hazardous noise exposure during service, the Board finds that service connection for bilateral hearing loss is warranted in addition to the already determined to be service-connected tinnitus.

III. Higher Rating for the Tinnitus

Disability ratings are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present, and if there has been variance in the severity of the disability, different ratings may be assigned for different periods of time to compensate the Veteran for this, a practice known as "staging" the rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).


This particular disability in question, tinnitus, is "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of it, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).  It is evaluated under 38 C.F.R. § 4.87, DC 6260, which provides a 10 percent disability rating for recurrent tinnitus.  Note (2) in this code further explains that the Board must assign only a single evaluation for recurrent tinnitus, irrespective of whether the sound is perceived in one ear (i.e., unilaterally), both ears (i.e., bilaterally), or in the head.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, irrespective of whether perceived as unilateral or bilateral.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing U.S. Supreme Court precedent, the Federal Circuit Court explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of DC 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit Court therefore concluded that the lower U. S. Court of Appeals for Veterans Claims (Court/CAVC) had erred in not deferring to VA's interpretation.

In light of this, VA's regulations expressly preclude assigning a schedular rating higher than 10 percent for tinnitus.  So the Veteran's claim for a rating greater than 10 percent for his tinnitus must be denied as a matter of law inasmuch as he has failed to state a claim upon which relief may be granted.  See Sabonis, 6 Vet. App. 426, at 430.

IV. 
Extra-schedular Consideration

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2013).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2013).


Here, the Rating Schedule clearly addresses all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or elsewhere in the head.  38 C.F.R. § 4.87, DC 6260, Note (2) (2013).  As the Rating Schedule contemplates all aspects of the Veteran's tinnitus and requires a single 10 percent evaluation for this disability, the Board finds that referral for extra-schedular consideration is not warranted.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is granted.

Conversely, the claim for a disability rating higher than 10 percent for the tinnitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


